internal_revenue_service index no ruling release date department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom p si plr-112707-98 date date legend grantor spouse trust dollar_figurex this is in response to your authorized representative’s submission of date requesting an extension of time under sec_301_9100-1 of the procedure and administration regulations to make an allocation of grantor’s and spouse’s remaining generation skipping transfer_tax gst_exemption to an irrevocable_trust grantor established the trust on november and funded it at that time with stock valued for gift_tax purposes at dollar_figurex grantor and spouse requested and received an extension until date to file their gift_tax returns for calendar_year on date grantor and spouse each filed a form_709 reporting the transfer to the trust and electing to treat the transfer as made one-half by each spouse under sec_2513 neither grantor nor spouse made any allocation of their available gst_exemption with respect to the transfer to the trust under the terms of the trust the net_income will be paid no less frequently than annually to the child of grantor and spouse upon the child’s death the remaining corpus will be divided into equal parts for the grandchildren of grantor and spouse each grandchild who is age or older at the child’s death will receive his or her share outright otherwise each grandchild’s share will be paid to the respective grandchild when he or she reaches age if a grandchild dies before attaining age and is survived by issue that grandchild’s issue will receive the grandchild’s share if there are no such issue distribution will be made to spouse if living otherwise in accordance with the local state laws of intestacy in in the course of reviewing the estate plan the failure of both grantor and spouse to make the allocation of their respective gst exemptions with respect to the trust was discovered sec_2601 imposes a tax on every generation-skipping_transfer under a of the tax_reform_act_of_1986 the tax applies to all generation-skipping transfers made after date section b of the tax_reform_act_of_1986 provides that for purposes of a and chapter of the internal_revenue_code any inter_vivos transfer made after date and on or before date shall be treated as if it was made on date under b and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the gst tax will not apply to any generation- skipping transfer under a_trust that was irrevocable on date sec_2631 provides for a gst_exemption of dollar_figure which each individual or in the case of an estate the individual’s executor may allocate to any property with respect to which such individual is the transferor for gst purposes under sec_2632 the allocation may be made at any time on or before the date prescribed for filing the individual's estate_tax_return including extensions under sec_2632 any portion of an individual gst tax exemption not allocated within the time prescribed in sec_2632 is allocated in accordance with that section sec_2642 provides valuation rules for gifts for which the transferor has made an allocation of the gst_exemption on a timely filed gift_tax_return sec_2642 provides valuation rules for allocations not made on a timely filed gift_tax_return sec_26_2632-1 states that an allocation of a gst_exemption to property transferred during the transferor’s lifetime other than a direct_skip is made on form_709 the allocation must clearly identify the trust to which the allocation is being made the amount of gst_exemption allocated to it and if the allocation is late or if an inclusion_ratio greater than zero is claimed the value of the trust assets at the effective date of the allocation under sec_301_9100-1 of the procedure and administration regulations the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i if the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer has acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 section b generally subjects to the gst tax regime transfers under trusts that were created or became irrevocable after date the section does not otherwise prescribe a due_date for an allocation of gst_exemption that would be effective as of the date of the transfer to the trust if the transfer was made after date and a gift_tax_return reporting the transfer was due and timely filed on or prior to date the date of enactment of the statute accordingly in this case the time for filing an allocation of the gst_exemption with respect to the transfer in trust made after date that is effective as of the date of the transfer is not prescribed by the statute because a gift_tax_return reporting the transfer was due and filed timely prior to the enactment of the statute in this case the standards of sec_301_9100-1 and sec_301_9100-3 have been satisfied consequently an extension of time to make an allocation effective as of date of grantor’s and spouse’s available gst_exemption with respect to the trust is granted until date except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours paul f kugler assistant chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
